Citation Nr: 0428870	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals, gunshot wound of the left 
(minor) hand, muscle group IX, rated as 10 percent disabling 
prior to March 24, 2004.

2.  Evaluation of residuals, gunshot wound of the left 
(minor) hand, muscle group IX, rated as 20 percent disabling 
from March 24, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board remanded the case to the RO in June 2003.

In April 2004, the RO increased the disability rating for 
residuals, gunshot wound of the left (minor) hand, muscle 
group IX, from 10 percent to 20 percent, effective from March 
24, 2004.


FINDINGS OF FACT

1.  Prior to March 24, 2004, moderate incomplete paralysis of 
the median nerve is shown.  

2.  From March 24, 2004, moderate incomplete paralysis of the 
median nerve is shown.  

3.  Prior to March 24, 2004, moderate incomplete paralysis of 
the ulnar nerve is shown.  

4.  From March 24, 2004, moderate incomplete paralysis of the 
ulnar nerve is shown.  

5.  The veteran's left hand gunshot wound scars are not 
superficial.




CONCLUSIONS OF LAW

1.  Left median nerve neuropathy is 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8515 (2004).

2.  Left ulnar neuropathy is 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the August 2003 VCAA 
letter to him.  The letter advised him what evidence was 
still needed from him, where he should send what VA needed, 
what evidence VA had received, what evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable attempts to obtain on his behalf.  He was told how 
he could help VA, and what the evidence must show to support 
his claim.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA examination reports, and 
private medical records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was an AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran sustained a .45 caliber gunshot wound to his left 
hand in service.  Service medical records and the December 
1969 VA examination report show that the bullet entered the 
left hand at the palmar surface about 2.5 centimeters 
proximal to the interdigital web of the index and middle 
fingers.  It traveled obliquely through the hand, causing an 
open comminuted fracture of the metacarpal for the middle 
finger, and exited the dorsal aspect of the hand, 
approximately mid-way in the shaft of the 4th metacarpal 
bone.  The December 1969 report indicates that there was 
notable deformity of the metacarpals of the middle and ring 
fingers visible from the dorsum of the hand.

The RO has rated the veteran's gunshot wound residuals as 10 
percent disabling prior to March 24, 2004, and as 20 percent 
disabling from then, under Diagnostic Code 5309.  The 
evidence shows that the condition has not significantly 
changed during the course of the claim.  Uniform ratings, 
rather than staged ratings, are warranted.  The Board does 
not believe that the veteran magically became worse on the 
day of the VA examination.  Rather, that VA examination was 
just more thorough.  The agency of original jurisdiction was 
at liberty to ask for a medical opinion to establish whether 
the veteran became worse on the day of the VA examination but 
it did not.  

The veteran is rated under 38 C.F.R. § 4.73, Diagnostic Code 
5309.  The NOTE following that Code indicates to rate on 
limitation of motion, with a minimum 10 percent rating.

Other Diagnostic Codes are for consideration.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  In this case, 
the injuries do not affect entirely different functions.  The 
May 2002 private electromyogram revealed subtle 
electrophysiological evidence of focal left deep ulnar and 
median nerve compression in close proximity to the previous 
gunshot wound to the hand.

Since Diagnostic Code 5309 does not provide for a specific 
evaluation above 10 percent, the disability is best rated by 
his neurologic deficits.  Such evaluations replace the single 
evaluation assigned under the muscle injury Diagnostic Code.  

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
are as follows:  
                            The median nerve  
8515 Paralysis of:  
Complete; the hand inclined to the ulnar side, the index and  
  middle fingers more extended than normally, considerable  
  atrophy of the muscles of the thenar eminence, the thumb in
 the  
  plane of the hand (ape hand); pronation incomplete and  
  defective, absence of flexion of index finger and feeble  
  flexion of middle finger, cannot make a fist, index and mid
dle  
  fingers remain extended; cannot flex distal phalanx of thum
b,  
  defective opposition and abduction of the thumb, at right  
  angles to palm; flexion of wrist weakened; pain with trophi
c  
  disturbances ..............................................
........minor 60  
Incomplete:  
Severe ......................................................
........ minor 40  
Moderate ....................................................
........minor 20  
Mild ........................................................
........  minor 10  

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 
are as follows:  
                         The ulnar nerve  
8516 Paralysis of:  
Complete; the "griffin claw" deformity, due to flexor contrac
tion  
  of ring and little fingers, atrophy very marked in dorsal  
  interspace and thenar and hypothenar eminences; loss of  
  extension of ring and little fingers cannot spread the fing
ers  
  (or reverse), cannot adduct the thumb; flexion of wrist  
  weakened ..................................................
........minor  50  
Incomplete:  
Severe ......................................................
........    minor 30  
Moderate ....................................................
........  minor 20  
Mild ........................................................
........      minor 10

At the time of the February 1996 VA examination, it was 
reported that he had a fairly good grip, but not as strong as 
it should be, and that he had good dexterity of the fingers, 
but complained of pain in the palm where the scar remained.  
The private electromyogram in May 2002 showed mild acute 
denervation and reduced motor unit recruitment pattern within 
the left median nerve-innervated second lumbrical, and within 
the left ulnar nerve-innervated second dorsal interosseous.  
At the time of the October 2002 VA examination, the veteran 
reported that since 1996, his pain had gotten worse and it 
extended up into his left forearm.  He reported general 
discomfort in the left hand and hypersensitivity of the 
lateral aspect of the left second finger and of the third 
finger.  He reported that he was taking Vicodin 5 mg three 
times a day for pain control.  Examination revealed slight 
atrophy of the muscles proximal to the left second and third 
fingers and of the interosseous muscles on the dorsum of the 
left hand.  There was hypersensitivity to pinprick of the 
left third finger and the lateral aspect of the second 
fingers.  The left forearm was 28 centimeters compared to 29 
for the right.  The dexterity of the fingers was good but the 
strength of the grip of the left hand was about 30 percent 
less compared to the right.

The VA examination in March 2004 showed diminished extension 
capability and decreased sensation to pinprick and vibratory 
stimulation of the left second and third finger.  There was 
moderate atrophy of the interosseous muscles on the dorsum of 
the left hand.  The grip of the left hand was about 20 
percent weaker than that of the right, and the left forearm 
measured 27 centimeters compared to 28 centimeters for the 
right forearm.  He could plantar flex the left wrist to 85 
degrees, dorsiflex it to 70 degrees, evert it to 30 degrees, 
and invert it to 25 degrees with no associated pain.

In the Board's judgment, the subjective and objective 
findings fall between mild and moderate incomplete paralysis 
of the median and ulnar nerves, more nearly approximating a 
moderate incomplete paralysis of each nerve, given the degree 
of functional impairment due to pain, weakness, neuropathy, 
and atrophy shown.  The veteran has pain, hypersensitivity, 
mild medial and ulnar nerve denervation, slight atrophy of 
the muscles proximal to the 2nd and 3rd fingers, and slight 
to moderate atrophy of the interosseous muscles.  His grip 
strength is 20 to 30 percent less with the left hand than 
with the right, and his left forearm measures less.  Severe 
incomplete paralysis is not shown.  The veteran's dexterity 
of his fingers is good and his wrist motion was without 
associated pain on VA examination in March 2004.  

A separate rating is not warranted under any applicable 
version of 38 C.F.R. § 4.118, Diagnostic Code 7804, as the 
veteran's scars are not superficial.  The VA examination 
reports show that the veteran's left hand scars are 
associated with underlying soft tissue damage.  The December 
1969 VA examination report describes the track of the bullet 
from its entry into the palmar surface of the left hand 
through its exit point in the dorsum of the left hand.

Preliminary review of the record reveals that in the April 
2004 supplemental statement of the case, the RO considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board notes that there has not been marked interference 
with work and that there have been no recent hospitalizations 
due to the disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question. VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence supports two 20 percent 
ratings prior to March 24, 2004 and two 20 percent ratings 
from March 24, 2004, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

A continuous 20 percent evaluation for left median nerve 
neuropathy is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A continuous 20 percent evaluation for left ulnar nerve 
neuropathy is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



